Title: Lewis D. Belair to Thomas Jefferson, 6 November 1818
From: Belair, Lewis Descoins
To: Jefferson, Thomas


          
            
               Sir
              Philadelphia Nov 6th 1818
            
            Yours under date of The 27th and 31t ulto, duly Came to hand, The answers of which have Sustained a Little delay owing to my Being In This City, Where I have Opened a Depot of The Estabblishment of New York.—
            Having here at hand The Three Defferint Works Which you have Requested, I have forwarded Them ⅌ two Mails as ⅌ Request Viz
            
              
                1 Planche Dict Grec & fs 1 Large
                8vo Bound
                $6.25 
                
              
              
                1 Didot Logarithmes ⅌ Lalande
                18me
                87½
                
              
              
                1 Corespondance de Cortes &c
                12me
                1 12½
                
              
              
                
                
                
                8—25
              
            
            I have here Included The List of Part of The  Works you Mention;  you would wish to  The , Excepting a few which I have not yet unpacked and Their Invoices In New York, I Shall This day write to my Representative and desire him under his hand to direct you The Same, you Will have The Goodness to Direct your next to me at The Last Mentioned Place,
            
              I Have the Honour to be With The Highest Esteam Your devoted Servt
              Lewis D Bélair
            
          
          
            
              
                
                Liste
              
              
                ╲
                Duchange Glossarium 3 fo Bound In Velum
                $20 00 
                
              
              
                ╲
                Cabanis Humeurs Catarales 1 8vo (Thin)
                87½
                
              
              
                ╲
                Saluste Dureau de la Malle L & fr 1 8vo half Bound
                2 25 
                }
                one of Each left
              
              
                
                The Same In 2 18 12me Broché
                2 12½
              
              
                ╲
                Les 12 Cesars ⅌ Suêton Translated ⅌ Henri Ophellot
                
                
              
              
                
                 only Copy
                {
                de la Plause avec des Mêlanges Phylosophiques et des Notes 4 8vo bound (Very Scarce)
                
                7 50 
                —
              
              
                
                Thêsori Linguae Gracae Stephano Construstë 5 Large fo Bound In Velum (Very Scarce) The only Copie which Was for Sale In The Market at The time of Its Importation Cost 350 fs I Will Sell It to you 
                at 
                
                
              
              
                90 00 
                
              
              
                
                Synopsis Plantarum ⅌ Persoone Velum Paper 2 Large 12o fine Print
                10. 00 
                
              
              
                
                Synopsis Fungorum is a Seperate Work from The other by The Same Author 1 12o $4,50 (I have only one Copie of Each on hand.) It is a Book of much demand
                }
                Plates
              
              
                ╲
                Henri IV ⅌ Péréfixe 12me Broché 87½
                
              
              
                ╲
                Guerres Civiles de Rome dappien Traduite ⅌ J. J. Combes-dounous Ex Legislateur membre de Société &c &c 1808 3 8vo bound
                7 00
              
              
                
                 The Following Belonging to your List I have not at Present But I Expect Shortly a few Copie of Each of Them,
              
              
                
                Tacite Lat & fr Dureau la Mal Thay  Sold 5 8vo Bound
                $12. 00
              
              
                
                Laplace Mecanique Celeste 4 4to BrochéSystême du Monde 1. 4to
                22 00
              
              
                
                5. 50
              
            
            
              Yours In Haste
              Lewis D Bélair
            
          
        